           Case 3:20-cv-09253-JD Document 26 Filed 12/23/20 Page 1 of 4



 1   Naomi A. Igra, SBN 269095                   Sabrineh Ardalan (pro hac vice pending)
     naomi.igra@sidley.com                       sardalan@law.harvard.edu
 2   S. Patrick Kelly, SBN 275031                Sameer Ahmed, SBN 319609
     patrick.kelly@sidley.com                    sahmed@law.harvard.edu
 3   SIDLEY AUSTIN LLP                           Zachary Albun (pro hac vice pending)
     555 California Street, Suite 2000           zalbun@law.harvard.edu
 4   San Francisco, CA 94104                     Deborah Anker (pro hac vice forthcoming)
     Telephone: +1 415 772 1200                  danker@law.harvard.edu
 5   Facsimile: +1 415 772 7400                  Nancy Kelly (pro hac vice forthcoming)
     Facsimile: +1 415 772 7400                  nkelly@law.harvard.edu
 6                                               John Willshire Carrera (pro hac vice forthcoming)
     Douglas A. Axel, SBN 173814                 jwillshire@law.harvard.edu
 7   daxel@sidley.com                            HARVARD LAW SCHOOL
     SIDLEY AUSTIN LLP                           HARVARD IMMIGRATION AND REFUGEE
 8   555 West Fifth Street                       CLINICAL PROGRAM
     Los Angeles, CA 90013                       6 Everett Street, WCC 3103
 9   Telephone: +1 213 896 6000                  Cambridge, MA 02138
     Facsimile: +1 213 896 6600                  Telephone: +1 617 384 7504
10                                               Facsimile: +1 617 495 8595
     Attorneys for Plaintiff
11   Additional Counsel on next page

12                                 UNITED STATES DISTRICT COURT

13                                NORTHERN DISTRICT OF CALIFORNIA

14                                        SAN FRANCISCO

15   PANGEA LEGAL SERVICES et al.,                Case No. 20-cv-9253-JD
16                  Plaintiffs,                   PLAINTIFFS’ UNOPPOSED MOTION TO
                                                  ENLARGE PAGE LIMIT
17          v.
                                                  Assigned to Hon. Judge James Donato
18   U.S. DEPARTMENT OF HOMELAND
     SECURITY et al.,
19

20                  Defendants.
21

22

23

24

25

26

27

28


        PLTFS’ UNOPPOSED MOTION TO ENLARGE PAGE LIMIT, CASE NO. 20-CV-09253-JD
           Case 3:20-cv-09253-JD Document 26 Filed 12/23/20 Page 2 of 4



 1
     Ben Schwarz (pro hac vice pending)      Jamie Crook, SBN 245757
 2   bschwarz@sidley.com                     crookjamie@uchastings.edu
     SIDLEY AUSTIN LLP                       Annie Daher, SBN 294266
 3   60 State Street, 36th Floor             daherannie@uchastings.edu
     Boston, MA 02109                        Blaine Bookey, SBN 267596
 4   Telephone: +1 617 223 0300              bookeybl@uchastings.edu
     Facsimile: +1 617 223 0301              Karen Musalo, SBN 106882
 5                                           musalok@uchastings.edu
     Brian C. Earl (pro hac vice pending)    CENTER FOR GENDER & REFUGEE
 6   bearl@sidley.com                        STUDIES
     SIDLEY AUSTIN LLP                       UC HASTINGS COLLEGE OF THE LAW
 7   787 Seventh Avenue                      200 McAllister Street
     New York, NY 10019                      San Francisco, CA 94102
 8   Telephone: +1 212 839 5300              Telephone: +1 415 565 4877
     Facsimile: +1 212 839 5599              Facsimile: +1 415 581 8824
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


        PLTFS’ UNOPPOSED MOTION TO ENLARGE PAGE LIMIT, CASE NO. 20-CV-09253-JD
               Case 3:20-cv-09253-JD Document 26 Filed 12/23/20 Page 3 of 4



 1             Pursuant to Civil Local Rule 7-11, and this Court’s Standing Order ¶18, Plaintiffs Pangea

 2   Legal Services, Dolores Street Community Services, Inc., Catholic Legal Immigration Network Inc.,

 3   and Capital Area Immigrants’ Rights Coalition (collectively “Plaintiffs”) hereby request leave of

 4   Court to file a brief in support of their Motion for a Preliminary Injunction, Temporary Restraining

 5   Order and Order to Show Cause (“TRO Motion”) that exceeds the 15-page limit under this Court’s

 6   Standing for Civil Cases ¶ 18. Specifically, Plaintiffs ask for five additional pages, resulting in a 20-

 7   page limit for the brief in support of their TRO Motion.

 8             As set forth in the Declaration of Naomi A. Igra submitted with this Motion (“Igra

 9   Declaration”), Defendants have consented to the relief requested by this motion and Plaintiffs will

10   consent if Defendants seek the same relief for their responsive brief. Plaintiffs have good cause for

11   seeking the requested relief.

12             First, Plaintiffs’ TRO Motion will seek to enjoin a sweeping new final rule that effects a

13   dramatic change in asylum law. See Procedure for Asylum and Withholding of Removal; Credible

14   Fear and Reasonable Fear Review, 85 Fed. Reg. 80,274 (Dec. 11, 2020) (“the Rule”). The

15   announcement of the Rule covers 127 pages in the Federal Register. The Rule received over 87,000

16   comments. Fed. Reg. 80,284. Plaintiffs will not attempt to describe all of the numerous changes

17   made by the Rule, the ways in which these sea-changes irreparably harm Plaintiffs and their asylum-

18   seeking clients, and the reasons why this Court should enjoin the Rule in its entirety. However,

19   Plaintiffs will need an additional five page to illustrate the Rule’s defects, Plaintiffs’ harms, and the

20   impact on the pubic, in a manner sufficient to apprise the Court of the central issues.

21             Second, the Rule goes into effect January 11, 2021. 85 Fed. Reg. 80,274. Plaintiffs are

22   seeking a Temporary Restraining Order in advance of that date and have agreed to an expedited

23   briefing schedule with Defendants—subject to another motion to be filed shortly. That briefing

24   schedule sets today as Plaintiffs’ filing date. Plaintiffs are already suffering irreparable harm, as will

25   be explained in the TRO Motion, and they believe it is critically important for the Court to be

26   adequately apprised of many aspects of the Rule and Plaintiffs’ challenge before the Rule goes into

27   effect.

28             For these reasons, Plaintiffs respectfully request that the Court grant Plaintiffs’ unopposed

                                       1
        PLTFS’ UNOPPOSED MOTION TO ENLARGE PAGE LIMIT, CASE NO. 20-CV-09253-JD
           Case 3:20-cv-09253-JD Document 26 Filed 12/23/20 Page 4 of 4



 1   motion for enlarging the page limit and permit Plaintiffs to file a 20-page TRO Motion brief on

 2   December 23, 2020.

 3
                                                         Respectfully submitted,
 4
      DATE: December 23, 2020                           By: /s/ Naomi A. Igra
 5    Sabrineh Ardalan (pro hac vice pending)           Naomi A. Igra, SBN 269095
      sardalan@law.harvard.edu                          naomi.igra@sidley.com
 6    Sameer Ahmed, SBN 319609                          S. Patrick Kelly, SBN 275031
      sahmed@law.harvard.edu                            patrick.kelly@sidley.com
 7    Zachary Albun (pro hac vice pending)              SIDLEY AUSTIN LLP
      zalbun@law.harvard.edu                            555 California Street, Suite 2000
 8    Deborah Anker (pro hac vice forthcoming)          San Francisco, CA 94104
      danker@law.harvard.edu                            Telephone: +1 415 772 1200
 9    Nancy Kelly (pro hac vice forthcoming)            Facsimile: +1 415 772 7400
      nkelly@law.harvard.edu
10    John Willshire Carrera (pro hac vice              Douglas A. Axel, SBN 173814
      forthcoming)                                      daxel@sidley.com
11    jwillshire@law.harvard.edu                        SIDLEY AUSTIN LLP
      HARVARD LAW SCHOOL                                555 West Fifth Street
12    HARVARD IMMIGRATION AND REFUGEE                   Los Angeles, CA 90013
      CLINICAL PROGRAM                                  Telephone: +1 213 896 6000
13    6 Everett Street, WCC 3103                        Facsimile: +1 213 896 6600
      Cambridge, MA 02138
14    Telephone: +1 617 384 7504                        Ben Schwarz (pro hac vice pending)
      Facsimile: +1 617 495 8595                        bschwarz@sidley.com
15                                                      SIDLEY AUSTIN LLP
      Jamie Crook, SBN 245757                           60 State Street, 36th Floor
16    crookjamie@uchastings.edu                         Boston, MA 02109
      Annie Daher, SBN 294266                           Telephone: +1 617 223 0300
17    daherannie@uchastings.edu                         Facsimile: +1 617 223 0301
      Blaine Bookey, SBN 267596
18    bookeybl@uchastings.edu                           Brian C. Earl (pro hac vice pending)
      Karen Musalo, SBN 106882                          bearl@sidley.com
19    musalok@uchastings.edu                            SIDLEY AUSTIN LLP
      CENTER FOR GENDER & REFUGEE                       787 Seventh Avenue
20    STUDIES                                           New York, NY 10019
      UC HASTINGS COLLEGE OF THE LAW                    Telephone: +1 212 839 5300
21    200 McAllister Street                             Facsimile: +1 212 839 5599
      San Francisco, CA 94102
22    Telephone: +1 415 565 4877                        Attorneys for Plaintiffs
      Facsimile: +1 415 581 8824
23

24

25

26

27

28

                                       2
        PLTFS’ UNOPPOSED MOTION TO ENLARGE PAGE LIMIT, CASE NO. 20-CV-09253-JD
